MEMORANDUM OPINION
                                          No. 04-11-00859-CV

                                     IN RE Aaron WILLIAMSON

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: December 21, 2011

PETITION FOR WRIT OF MANDAMUS DENIED

           On December 5, 2011, relator filed a petition for writ of mandamus, which appears to

complain the trial court has failed to enter an order of nondisclosure in accordance with section

411.081 of the Texas Government Code. See TEX. GOV. CODE ANN. § 411.081. However, in

order to be entitled to mandamus relief, relator must establish the trial court: (1) had a legal duty

to perform a non-discretionary act; (2) was asked to perform the act; and (3) failed or refused to

do so. In re Molina, 94 S.W.3d 885, 886 (Tex. App.—San Antonio 2003, orig. proceeding).

           Relator contends the trial court has informed him the trial court will not grant his petition

until he pays the outstanding costs from his underlying criminal charge. However, we have

nothing in the record to support relator’s claim. Therefore, relator has failed to provide us with a

1
 This proceeding arises out of Cause No.11-03-15883-CV, in the 79th Judicial District Court, Brooks County,
Texas, the Honorable Richard Terrell presiding.
                                                                               04-11-00859-CV


record showing the trial court has failed or refused to perform a non-discretionary act. See

Molina, 94 S.W.3d at 886; see also TEX. R. APP. P. 52.7(a); Walker v. Packer, 827 S.W.2d 833,

837 (Tex. 1992) (orig. proceeding). Based on the foregoing, we conclude relator has not shown

himself entitled to mandamus relief. Accordingly, relator’s petition for writ of mandamus is

DENIED. See TEX. R. APP. P. 52.8(a).



                                                         PER CURIAM




                                            -2-